                            UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TENNESSEE

  JAKE’S BAR AND GRILL LLC and                     )
  ANTONIO VITOLO,                                  )
                                                   )
                                                   )
                  Plaintiff,                       )
        v.                                         )
                                                   )
  ISABELLA CASILLAS GUZMAN,                        )
  Administrator,                                   )
  U.S. Small Business Administration,              )
                                                   )
                                                   )
                  Defendant.


                           DECLARATION OF DIANNA L. SEABORN

         I, DIANNA L. SEABORN, hereby declare as follows:

     1. I have worked at the U.S. Small Business Administration (“SBA”) for over twenty years.

         I currently hold the position of Director of the Office of Financial Assistance in the

         Office of Capital Access. The Office of Capital Access is responsible for the operation of

         and development of policy for the SBA’s business loan programs authorized under the

         Small Business Act and the Restaurant Revitalization Fund (“RRF”) program authorized

         under the American Rescue Plan Act, among others. As such, I am knowledgeable about

         the RRF program.

     2. The attached as Exhibit A is a true and correct copy of a screenshot of the RRF online

         application requesting that the Applicant self-certify if it is a small business concern at

         least 51 percent owned and controlled by one or more women, veteran(s), and/or socially

         and economically disadvantaged individual(s).

     3. The attached as Exhibit B is a true and correct copy of a screenshot of the RRF online

         application requesting optional demographic information of the Applicant’s business

         owner.
                                                   1

Case 3:21-cv-00176-TRM-DCP Document 18-1 Filed 05/16/21 Page 1 of 7 PageID #: 130
  Pursuant to the provisions of 28 U.S.C. § 1746, I declare under penalty of perjury that the
  foregoing is true and correct.

                        Executed on this 14th day of May, 2021 in Washington, DC.


                        _____________________________
                        Dianna L. Seaborn
                        Director, Office of Financial Assistance
                        U.S. Small Business Administration




                                                  2

Case 3:21-cv-00176-TRM-DCP Document 18-1 Filed 05/16/21 Page 2 of 7 PageID #: 131
                             Exhibit A




Case 3:21-cv-00176-TRM-DCP Document 18-1 Filed 05/16/21 Page 3 of 7 PageID #: 132
Case 3:21-cv-00176-TRM-DCP Document 18-1 Filed 05/16/21 Page 4 of 7 PageID #: 133
Case 3:21-cv-00176-TRM-DCP Document 18-1 Filed 05/16/21 Page 5 of 7 PageID #: 134
                             Exhibit B




Case 3:21-cv-00176-TRM-DCP Document 18-1 Filed 05/16/21 Page 6 of 7 PageID #: 135
Case 3:21-cv-00176-TRM-DCP Document 18-1 Filed 05/16/21 Page 7 of 7 PageID #: 136
